PER CURIAM.
These consolidated appeals are taken from a summary judgment and final judgment entered in favor of plaintiff/appellee in its action for damages against defendant/appellant and a final summary judgment entered in favor of appellee as to appellant’s counterclaim.
Having carefully considered the briefs of counsel and the record on appeal, we conclude that there exist no genuine issues of material fact and that appellee was therefore entitled, as a matter of law, to the entry of the summary and final judgments under review.
Affirmed.